DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 01/14/2021. Claims 1-3, 5-9, 11-15 and 16-20 are pending for this examination.

Information Disclosure Statement

The information disclosure statements (IDS’s) submitted on 07/25/2019 and 11/19/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.



Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This 

The invention of the instant application as claimed teaches capturing visual images of a workflow transaction, translating the workflow image to metadata and using the metadata configure a software application which can accomplish the workflow requested. 

Analogous art

In broad interpretation, instant application is about image processing, capturing metadata of workflow of a software application, creation of process flow of a software application and configuration of a software application using metadata and process flow. Prior arts which teach any of the above technologies is considered to be analogous art to the instant application.
Acknowledgement

Claims 4, 10 and 16 have been canceled.
Claims 1, 5, 6, 7, 11, 12, 13-15 and 17-18 have been amended. 
In light of amendment of the specification, objection to the specification has been withdrawn.
In light of amendments of claims 1, 7 and 13, the 35 USC 112(b) rejection of these claims and their dependent claims has been withdrawn.
In light of amendments to claim 13, the 35 USC 101 rejection has been withdrawn.

Claim Interpretation

Claims use the phrase “software application are augmented based on the process flow.” The term “augment” has not been defined or explained in the specification. According to “dictionary.com” the word “augment” means “to make larger; enlarge in size, number, strength, or extent; increase”. In case of a software application it is not clear what making bigger means. Size of a software application may be measure by number of lines of code, size of memory footprint or disk footprint of the software, functional size of the software application, etc. The specification recites in [0081] last sentence “For example, any one or more portions of the software (e.g., certain objects, data schema, etc.) may be augmented based on the metadata or simply replaced by the new corresponding one or more portions that are generated from scratch based on the metadata.” In [0094] the specification recites, “Once applied, one or more portions (e.g., dynamic objects, static objects, etc.) of the target software and/or one or more components (e.g., number of times a loop is performed, data verification prior to running software, etc.) of the target software design system are altered or augmented based on the metadata.” These show that in light of specification it appears that “augment” means replacement or alteration of an object. The examiner consider this term “augment” to mean “configuration” of the object because configuration modifies or replaces an object.

Claims use the term “schema”. Specification recites in [0021] “Embodiments provide for a novel technique for capturing digital image of a potential data schema, such as flowchart, transaction sequence, business plan, etc., from any surface (such as paper, whiteboard, etc.) and using the contents of the digital image for configuration (e.g., generation, modification, etc.) of software, such as business applications.” This shows schema means flowchart, transaction sequence, business plan, etc. This sentence teaches that a digital image containing some data like flowchart, business plan etc. are captured and using this data a business application is configured. 

Claim 1 recites, “A computer-implemented method comprising: capturing, via an image capturing device, an image of contents including a schema representing updates to software application accessible to a user”. Here meaning of the phrase “accessible to a user” is unclear. A software application will have to be accessible to a user otherwise the application cannot be used. As such, the applicant considers this phrase extraneous and obvious. Claims 7 and 13 have substantially similar claim limitation.
Response to Amendment/Arguments
Arguments are moot in light of the new ground of rejection, which relies upon prior art made of record Vasudevan et al. (Pub. title “Flowchart Knowledge Extraction on Image Processing”), Hass (Pub Title “Configuration Management Principles and Practice”) and Bournas et al. (Pub. No.: US 2006/0212855). Accordingly, this action has been made FINAL. ere


Claim Objection


Claim 5 is currently dependent on claim 41. The digit 4 from the number 41 has not been deleted. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 7 and 13 are rejected under 35 USC 112 (a) for adding new matter to the claims. An amendment to the claim 1 has added the limitation of “configuring the software application based on the configuration criteria such that one or more objects of the software application are augmented for future updated performance by the software application.” The limitation seems to mean that the invention predicts a future configuration criteria and configures the application using a future configuration criteria. 
This limitation has no antecedent basis in the specification and/or drawings as originally filed because that subject matter is not described in the application as originally filed. To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim. Claims 7 and 13 have substantially similar claim limitation and can be rejected using the same rationale.
Specification recites in paragraph [0089] “It is contemplated that any number and type of components may be added to and/or removed from media software mechanism 110 to facilitate various embodiments including adding, removing, and/or enhancing certain features. It is contemplated that embodiments are not limited to any technology, topology, system, architecture, and/or standard and are dynamic enough to adopt and adapt to any future changes.” In light of the specification the above claim limitation has been interpreted as the software application can be configured dynamically. In other words, when a new criteria is available, the software application is configured according to the new criteria. 

All claims dependent on the above claims are also rejected for failing to cure the above violation. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Vasudevan et al. (hereinafter Vasudevan, “Flowchart Knowledge Extraction on Image Processing”, 2008 IEEE) in view of Hass (hereinafter Hass, “Configuration Management Principles and Practice”, Published by Addison-Wesley) and further in view of Bournas et al. (hereinafter Bournas, Pub. No.: US 2006/0212855). 

As per claim 1, (currently amended) Vasudevan teaches, 

 A computer-implemented method comprising: 

capturing, via an image capturing device, an image of contents including a schema (Vasudevan recites on 4076, column 1, paragraph 2, towards to bottom of the paragraph, “Zhang and He [23] demonstrate a system for scanning the content on a white board into the computer, basically the system captures the white board image using camera then crops and rectifies the image.”, This shows capturing an image using a capturing device [camera]. The image is a flowchart. Please note that flowchart is a schema. Vasudevan recites on page 4075, column 1, starting at line 7 from the bottom, “Most of the flowcharts are image in gif/jpeg format. These geometric symbols often have embedded concise text which tells about the process being modeled.”)
representing updates to software application accessible to a user (Vasudevan recites on page 4075, column 1, bottom paragraph, “The present research mainly comes under software artifact re-engineering activity where flowcharts information is retrieved which can be quickly modified and/or reuse.” Please note re-engineering is defined as “Re-engineering is the reorganizing and modifying existing software systems to make them more maintainable.” This shows that the flowchart represents updates to the software application.)
wherein the contents are recorded on and captured from one or more surfaces including one or more of a paper, whiteboard, or a display screen; (Vasudevan recites on 4076, column 1, paragraph 2, towards to bottom of the paragraph, “Zhang and He [23] demonstrate a system for scanning the content on a white board into the computer, basically the system captures the white board image using camera then crops and rectifies the image.”, This shows capturing an image using a capturing device [camera].)
translating the schema into metadata that is compatible with multiple software design systems; (Vasudevan recites on page 4076, column 2, paragraph 2 starting at line 10, “Once character and shape components are extracted they are recognize/classified and stored as metadata (XML format).” This shows that the flowchart [or schema] is translated into XML. Please note that XML is compatible with any software design system.) 
Vasudevan teaches image processing of an image with schema. Vasudevan does not explicitly mention “generating based on the metadata, configuration criteria for updating the software application;”. However, in analogous art of image processing for configuring software application Hass teaches,
generating based on the metadata, configuration criteria for updating the software application; and (Hass recites on page 2 middle of the page under heading “Metadata”, “Metadata is a database concept that means data about the data stored in the database. So metadata in this context describes the configuration items. Metadata for a configuration item may include its name, the name of the person who produced the item, ….and reference to other related configuration items.”) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Vasudevan of image processing for software update configuration by incorporating the teaching “generating based on the metadata, configuration criteria for updating the software application” of Hass. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of using metadata of a schema to configure a software application when the schema specifies updating the software application. 
Vasudevan and Hass teach image processing of an image with schema. They do not explicitly mention “configuring the software application based on the configuration criteria such that one or more objects of the software application are augmented for future updated performance by the software application.” However, in analogous art of image processing for configuring software application Bournas teaches,
configuring the software application based on the configuration criteria such that one or more objects of the software application are augmented for future updated performance by the software application. (Please see the claim interpretation under the 35 USC 112(B) rejection above. Bournas Fig. 9 shows dynamic configuration.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Vasudevan and Hass of image processing for software update configuration by incorporating the teaching “configuring the software application based on the configuration criteria such that one or more objects of the software application are augmented for future updated performance by the software application” of Hass. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of using metadata of a schema to configure a software application when there is an updated schema.

As per claim 7, this is a system claim that substantially parallels the limitations of the method claim 1. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

As per claim 13, this is a machine readable medium claim that substantially parallels the limitations of the method claim 1. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the prescribed method steps as a machine readable medium. 


Claims 2, 8, and 14 are rejected under AIA   35 U.S.C. 103 as being unpatentable over Vasudevan, Hass and Bournas as applied to claim 1, 7 and 13 in view of Davidson (hereinafter Davidson, Pub. No.: US 2009/0044235). 

As per claim 2, (original) Vasudevan, Hass and Bournas teach capturing images and using metadata to process images. They not explicitly mention, “further comprising: uploading the visual image at a server computing device, wherein the visual image is received from a client computing device over a communication network; and analyzing the visual image and the contents using one or more image analysis techniques.” However, in analogous art of image capture and image processing using metadata, Davidson teaches, 

further comprising: 

uploading the visual image at a server computing device, wherein the visual image is received from a client computing device over a communication network; and (Davidson Fig. 3 shows capture by a client device and uploading of visual image content.) 
analyzing the visual image and the contents using one or more image analysis techniques. (Davidson Fig. 3 step 126 shows analysis of images. Davidson recites in [0068] “Repository 108, upon receipt of many uploaded images, can, with the use of its processor and related software applications, depict news information in a graphic presentation thus allowing for the rapid analysis of news "clusters" based on proprietary algorithms incorporating a variety of parameters. In addition to clustering relevant data, another part of the graphic depiction can provide velocity, acceleration and vector analysis of the inbound information.”) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of image processing of Vasudevan, Hass and Bournas by incorporating the teaching “further comprising: uploading the visual image at a server computing device, wherein the visual image is received from a client computing device over a communication network; and analyzing the visual image and the contents using one or more image analysis techniques” of Davidson. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of capturing an image and uploading the image to a server for image processing. Often an image capture device does not have enough resource for doing image processing and it is more common to upload the image to a server and have the server process the image. 

As per claim 8, this is a system claim that substantially parallel the limitations of the method claim 2. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

As per claim 14, this is a machine readable medium claim that substantially parallels the limitations of the method claim 2. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the prescribed method steps as a machine readable medium. 

Claims 3, 5, 6, 9, 11, 12, 15, 17 and 18 are rejected under AIA   35 U.S.C. 103 as being unpatentable over Vasudevan, Hass, Bournas and Davidson as applied to claim 2, 8 and 14 in view of Chen et al. (hereinafter Chen, Patent No.: US 8,724,007). 

As per claim 3, (original) Vasudevan, Hass, Bournas and Davidson teach capturing images and using metadata to process images. They not explicitly mention, “further comprising: mapping and sorting multiple portions of the contents according to data relating to the contents of the visual image; and generating metadata based on the contents and presenting the metadata to a user via the client computing device for feedback; and approving or revising the metadata based on the feedback.” However, in analogous art of image capture and image processing using metadata, Chen teaches, 

further comprising: 

mapping and sorting multiple portions of the contents according to data relating to the contents of the visual image; and (Chen Figure 14 box 1004 shows sorting module. Figure 14 shows that after sorting the images are mapped to 3 different buckets.) 

generating metadata based on the contents and presenting the metadata to a user via the client computing device for feedback; and approving or revising the metadata based on the feedback. (Chen column 4 starting at line 36, “Some embodiments may provide a user interface that may be used to provide recommendations (e.g., recommended workflows for sets of images) and that may allow a user to, for example, accept, reject, or override a default behavior.”)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of image processing of Vasudevan, Hass, Bournas and Davidson by incorporating the teaching “further comprising: mapping and sorting multiple portions of the contents according to data relating to the contents of the visual image; and generating metadata based on the contents and presenting the metadata to a user via the client computing device for feedback; and approving or revising the metadata based on the feedback” of Chen. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of capturing an image and sorting different parts of the image metadata for further processing.

As per claim 5, (currently amended) Bournas teaches, 
further comprising displaying and offering access to the configured software application using one or more user interfaces, (Bournas Fig. 3A-Fig. 8A show different user interfaces for the configuring the application software. It is obvious that any software application will have a user interface for accessing the application.) 
wherein the image capturing device includes a camera. (Chen Fig. 6A and 6B)
As per claim 6, (currently amended) Bournas teaches, 
wherein the one or more user interfaces comprise one or more of a graphical user interface (GUI), a web browser, and an application-based interface, [[and]] an application programming interface (API). (The examiner interprets thus claim to mean any one of the above user interfaces. (Bournas Fig. 3A-Fig. 8A show GUIs and application based interface. Bournas recites in [0137] starting at line 16, “The generated code provided in the EAR file 242A may use, for example, Web Services Invocation Framework (WSIF) or Java API for XML-based RPC (JAXRPC) or any API that implements service oriented architecture (SOA) to make dynamic Web Service calls to the external Web Services and wait for the responses.” This shows API interface.)

As per claim 9, 11 and 12 these are system claims that substantially parallel the limitations of the method claims 3, 5 and 6. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

As per claim 15, 17 and 18 these are machine readable medium claim that substantially parallels the limitations of the method claim 3, 5 and 6. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the prescribed method steps as a machine readable medium. 

References of Note
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.





Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        February 26, 2021